Exhibit 10.2

 

[g78539km01i001.jpg]

 

EXECUTION VERSION

 

March 18, 2011

 

To:                              Hawaiian Holdings, Inc.
3375 Koapaka Street, Suite G-350
Honolulu, Hawaii 96819

 

From:                  JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

Re:                               Base Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association (“Dealer”) and Hawaiian Holdings, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”).  This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.  This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Prospectus dated
November 19, 2009, as supplemented by the Prospectus Supplement dated March 18,
2011 (as so supplemented, the “Prospectus”) relating to the 5.00% Convertible
Senior Notes due 2016 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
75,000,000 (as increased by up to an aggregate principal amount of USD
11,250,000 if and to the extent that the Underwriter (as defined herein)
exercises its option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)) pursuant to an Indenture to be dated
March 23, 2011 (the “Base Indenture”), as supplemented by a Supplemental
Indenture thereto to be dated March 23, 2011 (the “Supplemental Indenture,” and
the Base Indenture as supplemented by the Supplemental Indenture, the
“Indenture”), between Counterparty and U.S. Bank National Association, as
trustee (the “Trustee”).  In the event of any inconsistency between the terms
defined in the Prospectus, the Indenture and this Confirmation, this
Confirmation shall govern.  The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Prospectus.  If any such definitions
in the Indenture or any such sections of the Indenture differ from the
descriptions thereof in the Prospectus, the descriptions thereof in the
Prospectus will govern for purposes of this Confirmation.  The parties further
acknowledge that the Supplemental Indenture and Base Indenture section numbers
used herein are based on the draft of the Supplemental Indenture or Base
Indenture, as the case may be, last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Supplemental
Indenture or Base Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties.  Subject to
the foregoing, references to the Base Indenture or Supplemental Indenture herein
are references to the Base Indenture or the Supplemental Indenture, as the case
may be, as in effect on the date hereof and on the date of its execution,
respectively, and if either the Base Indenture or the Supplemental Indenture is
amended following such date, any such amendment will be disregarded for purposes
of this Confirmation unless the parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No.BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

1.             This Confirmation evidences a complete and binding agreement
between Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine))
on the Trade Date.  In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.             The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms.

 

 

 

 

 

Trade Date:

 

March 18, 2011

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Option Style:

 

“Modified American”, as described under “Procedures for Exercise” below

 

 

 

Option Type:

 

Call

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

Dealer

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“HA”).

 

 

 

Number of Options:

 

75,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

 

 

Applicable Percentage:

 

40%

 

 

 

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and 126.8730

 

 

 

Strike Price:

 

USD 7.8819

 

 

 

Premium:

 

USD 6,783,863.20

 

 

 

Premium Payment Date:

 

March 23, 2011

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange(s):

 

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.

 

 

 

Excluded Provisions:

 

Section 9.06(g), Section 9.09 and Section 9.15 of the Supplemental Indenture.

 

2

--------------------------------------------------------------------------------


 

Procedures for Exercise.

 

 

 

 

 

Conversion Date:

 

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 9.02(A) of the Supplemental Indenture.

 

 

 

Free Convertibility Date:

 

November 15, 2015

 

 

 

Expiration Date:

 

March 15, 2016, subject to earlier exercise.

 

 

 

Multiple Exercise:

 

Applicable, as described under “Automatic Exercise” below.

 

 

 

Automatic Exercise:

 

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date,
a number of Options equal to the number of Convertible Notes in denominations of
USD 1,000 as to which such Conversion Date has occurred shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty, or the Trustee on behalf of Counterparty, has
provided a Notice of Exercise to Dealer in accordance with “Notice of Exercise”
below.

 

 

 

 

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty, or
the Trustee on behalf of Counterparty, must notify Dealer in writing before
5:00 p.m. (New York City time) on the Scheduled Valid Day immediately preceding
the scheduled first day of the Settlement Averaging Period (the “Exercise Notice
Deadline”) for the Options being exercised of (i) the number of such Options,
(ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date, (iii) the Relevant Settlement Method for such
Options, (iv) if the Relevant Settlement Method for such Options is Combination
Settlement, the fixed amount of cash per Convertible Note that Counterparty has
elected to deliver to Holders (as such term is defined in the Indenture) of the
related Convertible Notes (the “Specified Cash Amount”) and (v) the settlement
date(s) for delivery of the consideration in respect of each related Convertible
Note, and such notice shall be deemed to include the information,
representations, acknowledgements and agreements required pursuant to
“Settlement Method Election Conditions” below; provided that notwithstanding the
foregoing, such notice (and the related exercise of Options) shall be effective
if given after the Exercise Notice Deadline, but prior to 4:00 P.M., New York
City time, on the fifth Valid Day following the Exercise Notice Deadline, in
which event the Calculation Agent shall have the right to adjust the delivery
obligation under this Confirmation as appropriate to reflect the reasonable

 

3

--------------------------------------------------------------------------------


 

 

 

additional costs (including, but not limited to, hedging mismatches and market
losses) and reasonable expenses incurred by Dealer in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of Dealer not having received such notice on or prior to the Exercise Notice
Deadline and Dealer’s obligation to make any payment or delivery in respect of
such exercise shall not be extinguished; provided further that in respect of any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given on or prior to
the second Scheduled Valid Day immediately preceding the Expiration Date and
need only specify the information required in clauses (i) and (v) above, and
(B) if the Relevant Settlement Method for such Options is not Net Share
Settlement, Dealer shall have received a separate notice (the “Notice of Final
Settlement Method”) in respect of all such Convertible Notes before 5:00 p.m.
(New York City time) on or prior to the Free Convertibility Date specifying the
information required in clauses (iii) and (iv) above, as well as the
information, representations, acknowledgements and agreements deemed to be
included in such notice as set forth in “Settlement Method Election Conditions”
below.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted to trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to
1:00 p.m. (New York City time) on any Scheduled Valid Day for the Shares for
more than one half-hour period in the aggregate during regular trading hours of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or futures contracts relating to the
Shares.”

 

 

 

Settlement Terms.

 

 

 

 

 

Settlement Method:

 

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if the Settlement Method Election Conditions have been satisfied and
Counterparty, or the Trustee on behalf of Counterparty, shall have notified
Dealer of the Relevant Settlement Method in the Notice of Exercise or Notice of
Final Settlement Method, as applicable, for such Option.

 

 

 

Relevant Settlement Method:

 

In respect of any Option, subject to the Settlement Method Election Conditions:

 

4

--------------------------------------------------------------------------------


 

 

 

(i)  if Counterparty elects (or is deemed to have elected) with respect to a
Settlement Method under the Indenture to settle its conversion obligations in
respect of the related Convertible Note entirely in Shares pursuant to
Section 9.02(A)(I) or (C) of the Supplemental Indenture (together with cash in
lieu of fractional Shares) (such settlement method, “Settlement in Shares”), or
(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) in a combination of cash and Shares pursuant
to Section 9.02(A)(III) of the Supplemental Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”), or (B) in a combination of cash and Shares pursuant to
Section 9.02(A)(III) or (B) of the Supplemental Indenture with a Specified Cash
Amount equal to USD 1,000 (such settlement method, “Par Cash Combination
Settlement”), then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;

 

 

 

 

 

(ii)  if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 9.02(A)(III) of the Supplemental Indenture with a Specified
Cash Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and

 

 

 

 

 

(iii)  if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 9.02(A)(II) of the Supplemental Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

 

 

 

Settlement Method Election Conditions:

 

For any Relevant Settlement Method other than Net Share Settlement with a
Specified Cash Amount equal to USD 1,000, the Notice of Exercise or Notice of
Final Settlement Method, as applicable, shall be deemed to contain:

 

 

 

 

 

(i)  a representation that, on the date of such Notice of Exercise or Notice of
Final Settlement Method, as applicable, Counterparty is not in possession of any
material non-public information with respect to Counterparty or the Shares;

 

 

 

 

 

(ii)  a representation that Counterparty is electing the settlement method for
the related Convertible Note and such Relevant Settlement Method in good faith
and not as part of a plan or scheme to evade the prohibitions of Rule 10b-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

 

 

 

 

(iii)  a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;

 

5

--------------------------------------------------------------------------------


 

 

 

(iv)  a representation that Counterparty is not electing the settlement method
for the related Convertible Note and such Relevant Settlement Method to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares); and

 

 

 

 

 

(v)  an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) the Daily Option Value for such
Valid Day, divided by (ii) the Relevant Price on such Valid Day, divided by
(iii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

 

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:

 

 

 

 

 

(i)  an amount of cash (the “Combination Settlement Cash Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for such Option,
of (A) an amount (the “Daily Combination Settlement Cash Amount”) equal to the
lesser of (1) the product of (x) the Applicable Percentage and (y) the Specified
Cash Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the
number of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily

 

6

--------------------------------------------------------------------------------


 

 

 

Combination Settlement Cash Amount for such Valid Day shall be deemed to be
zero; and

 

 

 

 

 

(ii)  a number of Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) the Daily Option Value on such Valid Day
minus the Daily Combination Settlement Cash Amount for such Valid Day, divided
by (B) the Relevant Price on such Valid Day, divided by (C) the number of Valid
Days in the Settlement Averaging Period; provided that if the calculation in
clause (A) above results in zero or a negative number for any Valid Day, the
Daily Combination Settlement Share Amount for such Valid Day shall be deemed to
be zero;

 

 

 

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

 

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount
exceed the Applicable Limit.

 

 

 

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

 

 

 

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related

 

7

--------------------------------------------------------------------------------


 

 

 

Convertible Note upon conversion of such Convertible Note multiplied by the
Applicable Limit Price, over (ii) USD 1,000.

 

 

 

Applicable Limit Price:

 

The opening price as displayed under the heading “Op” on Bloomberg page HA.UQ
<equity> (or its equivalent successor if such page is not available) on the
Settlement Date for the applicable Option; provided that with respect to any
Convertible Note converted on or prior to the business day immediately preceding
March 1, 2016 to which Settlement in Shares applies and with respect to any
Convertible Note converted prior to November 15, 2015 to which Low Cash
Combination Settlement applies, the Applicable Limit Price is the lesser of the
opening price as displayed under the heading “Op” on Bloomberg page HA.UQ
<equity> (or its equivalent successor if such page is not available) on the
Settlement Date for the Option or on the settlement date for the Convertible
Note.

 

 

 

Valid Day:

 

A day on which (i) trading in the Shares generally occurs and (ii) a Market
Disruption Event has not occurred; provided that if the Shares are not then
listed for trading or quotation on or by any exchange, bureau or other
organization, “Valid Day” means a Business Day.

 

 

 

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the primary United States national
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day.

 

 

 

Business Day:

 

Each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York, NY are authorized or obligated by law or
executive order to close.

 

 

 

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed on
Bloomberg (or any successor service) page HA.UQ <equity> AQR in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such Valid Day; or,
if such price is not available, the market value of one Share on such Valid Day,
as determined by the Calculation Agent in a good faith reasonable manner using a
volume weighted average method; provided that after the occurrence or
effectiveness of an event described in Section 9.12 of the Supplemental
Indenture in which all holders of Shares receive only cash, the Relevant Price
will be the cash price per Share received by holders of Shares in such event.

 

 

 

Settlement Averaging Period:

 

For any Option and regardless of the Settlement Method applicable to such
Option:

 

 

 

 

 

(i)                                     if the related Conversion Date occurs
prior to the Free Convertibility Date, the 30 consecutive Valid Days commencing
on, and including, the third

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

Business Day following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Day period commencing on, and
including, the second Valid Day immediately following such Conversion Date; or

 

 

 

 

 

(ii)                                  if the related Conversion Date occurs on
or following the Free Convertibility Date, the 30 consecutive Valid Days
commencing on, and including, the 32nd Scheduled Valid Day immediately prior to
the Expiration Date; provided that if the Notice of Exercise or Notice of Final
Settlement Method, as applicable, for such Option specifies that Settlement in
Shares or Low Cash Combination Settlement applies to the related Convertible
Note, the Settlement Averaging Period shall be the 60 consecutive Valid Days
commencing on, and including, the 62nd Scheduled Valid Day immediately prior to
the Expiration Date.

 

 

 

Settlement Date:

 

For any Option, the third Business Day immediately following the last Valid Day
of the Settlement Averaging Period for such Option.

 

 

 

Settlement Currency:

 

USD

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

 

 

Representation and Agreement:

 

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

 

 

3.                                    Additional Terms applicable to the
Transaction.

 

 

 

Adjustments applicable to the Transaction:

 

 

 

9

--------------------------------------------------------------------------------


 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment to the
Conversion Rate (as defined in the Indenture) of the Convertible Notes.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event
that results in an adjustment to the Conversion Rate (as defined in the
Indenture) of the Convertible Notes, the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event.

 

 

 

Dilution Adjustment Provisions:

 

Section 9.06(a), (b), (c), (d), (e) and (h) and Section 9.08 of the Supplemental
Indenture.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

Merger Events:

 

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 9.12 of the Supplemental
Indenture.

 

 

 

Tender Offers:

 

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 9.06(e) of the Supplemental Indenture.

 

 

 

Consequence of Merger Events /

 

 

Tender Offers:

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision that would constitute a
Merger Event or Tender Offer; provided further that if, with respect to a

 

10

--------------------------------------------------------------------------------


 

 

 

Merger Event or a Tender Offer, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation organized under the laws of the United States,
any State thereof or the District of Columbia or (ii) the Counterparty to the
Transaction following such Merger Event or Tender Offer, will not be a
corporation or will not be the Issuer following such Merger Event or Tender
Offer, then Cancellation and Payment (Calculation Agent Determination) shall
apply.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions;”
provided further that Section 12.9(a)(ii) of the Equity Definitions is hereby
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or announcement or statement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by Hedging Party on
the Trade Date.”

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the

 

11

--------------------------------------------------------------------------------


 

 

 

words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.                                      Calculation Agent.

 

Dealer; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by email to the
email address provided by Counterparty in such prior written request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will Dealer be obligated to share with Counterparty
any proprietary models used by it or any other party.

 

5.                                      Account Details.

 

(a)

 

Account for payments to Counterparty:

 

 

 

 

 

To be provided by Counterparty.

 

 

 

 

 

Account for delivery of Shares to Counterparty:

 

 

 

 

 

To be provided by Counterparty.

 

 

 

(b)

 

Account for payments to Dealer:

 

 

 

 

 

Bank:

JPMorgan Chase Bank, N.A.

 

 

ABA#:

021000021

 

 

Acct No.:

099997979

 

 

Beneficiary:

JPMorgan Chase Bank, N.A. New York

 

 

Ref:

Derivatives

 

 

 

 

 

Account for delivery of Shares from Dealer:

 

 

 

 

 

DTC 0060

 

6.                                      Offices.

 

(a)

 

The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 

 

 

(b)

 

The Office of Dealer for the Transaction is: London

 

12

--------------------------------------------------------------------------------


 

 

 

JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

7.                                      Notices.

 

(a)

 

Address for notices or communications to Counterparty:

 

Hawaiian Holdings, Inc.
3375 Koapaka Street, Suite G-350
Honolulu, Hawaii 96819

 

 

Attention:

Treasurer

 

 

Telephone No.:

(808) 835-3700

 

 

Facsimile No.:

(808) 835-3690

 

 

 

(b)

 

Address for notices or communications to Dealer:

 

JPMorgan Chase Bank, National Association
4 New York Plaza, Floor 18
New York, NY 10004-2413

 

 

Attention:

Jason M. Wood

 

 

Telephone No.:

(415) 315-8783

 

 

Facsimile No.:

(415) 226-0616

 

8.                                      Representations and Warranties of
Counterparty.

 

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

(a)                                  Counterparty is duly organized and validly
existing and in good standing under the laws of its jurisdiction of
incorporation.

 

(b)                                 Counterparty has the corporate power and
authority to execute and deliver this Confirmation and to perform its
obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Confirmation and the
consummation by it of the transactions contemplated hereby has been duly and
validly taken.

 

(c)                                  This Confirmation has been duly authorized
by Counterparty and, when duly executed and delivered in accordance with its
terms by each of the parties hereto, will constitute a valid and legally binding
agreement of Counterparty enforceable against Counterparty in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or by equitable
principles relating to enforceability.

 

(d)                                 The execution, delivery and performance by
Counterparty of this Confirmation and the consummation of the transactions
contemplated hereby will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of Counterparty or any of its subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Counterparty or any of its subsidiaries is a party or by
which Counterparty or any of its subsidiaries is bound or to which any of the
property or assets of Counterparty or any of its subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws or similar
organizational documents of Counterparty or any of its subsidiaries or (iii)
result in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority
applicable to Counterparty or any of its subsidiaries, except for such
conflicts, breaches or violations in clauses (i) and (iii) that would not

 

13

--------------------------------------------------------------------------------


 

have a material adverse effect on Counterparty’s ability to perform its
obligations under this Confirmation (a “Material Adverse Effect”).

 

(e)                                  No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by Counterparty of this Confirmation and the consummation of the transactions
contemplated hereby for (i) such consents, approvals, authorizations, orders,
registrations or qualifications (“Consents”) as may be required under state
securities laws or contemplated by this Confirmation or (ii) where the failure
to obtain or make any such Consents would not reasonably be expected to have a
Material Adverse Effect.

 

(f)                                    Counterparty is not and, after giving
effect to the transactions contemplated hereby, will not be required to register
as an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Securities and Exchange Commission thereunder.

 

(g)                                 Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(12)(C) of the Commodity Exchange Act).

 

(h)                                 Counterparty and each of its affiliates is
not, on the date hereof, in possession of any material non-public information
with respect to Counterparty or the Shares.

 

9.                                      Other Provisions.

 

(a)                                  Opinions.  Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Trade Date, due incorporation,
existence and good standing of Counterparty in Delaware, the due authorization,
execution and delivery of this Confirmation, and the absence of conflict of the
execution, delivery and performance of this Confirmation with any material
agreement required to be filed as an exhibit to Counterparty’s Annual Report on
Form 10-K and Counterparty’s constituent documents.

 

(b)                                 Repurchase Notices.  Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on the
Business Day following the date of such repurchase if following such repurchase,
the number of outstanding Shares as determined on such day is (i) less than 50
million (in the case of the first such notice) or (ii) thereafter more than 1
million less than the number of Shares included in the immediately preceding
Repurchase Notice.  Counterparty agrees to indemnify and hold harmless Dealer
and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph.  If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against the Indemnified Person as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice in accordance
with this paragraph, such Indemnified Person shall promptly notify Counterparty
in writing, and Counterparty, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Counterparty may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding.  Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, such consent not to be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and

 

14

--------------------------------------------------------------------------------


 

against any loss or liability by reason of such settlement or judgment. 
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is a party and indemnity has been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person.  If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities.  The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M.  Counterparty is not on the
Trade Date engaged in a distribution, as such term is used in Regulation M under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
equity or equity-linked securities of Counterparty, other than (i) a
distribution meeting the requirements of the exception set forth in
Rules 101(a), 101(b)(10), 102(a) and 102(b)(7) of Regulation M (the
“Exclusions”).  Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution
(subject to the Exclusions) other than the distribution of the Convertible
Notes.

 

(d)                                 No Manipulation.  Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) in violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.

 

(i)                                     Counterparty shall have the right to
transfer or assign its rights and obligations hereunder with respect to all, but
not less than all, of the Options hereunder (such Options, the “Transfer
Options”); provided that such transfer or assignment shall be subject to
reasonable conditions that Dealer may impose, including but not limited to, the
following conditions:

 

(A)                              With respect to any Transfer Options,
Counterparty shall not be released from its notice and indemnification
obligations pursuant to Section 9(b);

 

(B)                                Any Transfer Options shall only be
transferred or assigned to a third party that is a United States person (as
defined in the Internal Revenue Code of 1986, as amended);

 

(C)                                Such transfer or assignment shall be effected
on terms, including any reasonable undertakings by such third party (including,
but not limited to, an undertaking with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty, as are requested
and reasonably satisfactory to Dealer;

 

(D)                               Dealer will not, as a result of such transfer
and assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

15

--------------------------------------------------------------------------------


 

(E)                                 An Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer and
assignment;

 

(F)                                 Without limiting the generality of clause
(B), Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

(G)                                Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(ii)                                  Dealer may, without Counterparty’s
consent, transfer or assign all or any part of its rights or obligations under
the Transaction at any time to any affiliate of Dealer (A) that has a rating for
its long term, unsecured and unsubordinated indebtedness that is equal to or
better than the best of Dealer’s credit rating and the credit rating of any
guarantor of Dealer’s obligations hereunder, in each case, at the time of the
transfer or assignment, or (B) whose obligations hereunder will be guaranteed,
pursuant to the terms of a customary guarantee in a form used by Dealer
generally for similar transactions, by Dealer or any parent of Dealer that has a
credit rating that is equal to or better than the best of Dealer’s credit rating
and the credit rating of any guarantor of Dealer’s obligations hereunder, in
each case, at the time of the transfer or assignment; provided that any such
transfer or assignment shall be subject to the conditions that (I) following
such transfer or assignment, the terms and conditions of the Agreement as so
transferred or assigned (the “Transferred Agreement”) shall be substantially the
same as the terms and conditions of the Agreement immediately prior to such
transfer or assignment, (II) Counterparty will not be required to pay to the
transferee an amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
of the Transferred Agreement greater than the amount in respect of which
Counterparty would have been required to pay to Dealer under Section 2(d)(i)(4)
in the absence of the transfer, (III) Counterparty will not receive any payment
under the Transferred Agreement from which an amount is required to be withheld
or deducted for or on account of a Tax with respect to which no additional
amount is required to be paid by the transferee under Section 2(d)(i)(4) of the
Transferred Agreement (other than by reason of Section 2(d)(i)(4)(A) or (B)
thereof), (IV) neither an Event of Default with respect to which Dealer is the
Defaulting Party nor a Termination Event with respect to which Dealer is the
sole Affected Party shall have occurred and be continuing at the time of the
transfer, and neither an Event of Default nor a Termination Event shall occur as
a result of the transfer, (V) each of Dealer and the transferee is a dealer in
“notional principal contracts” within the meaning of Section 1.446-3(c)(4)(iii)
of the U.S. Treasury Regulations and in other derivatives, and (VI) Dealer has
used its good faith efforts to provide prior notice to Counterparty of such
transfer and the proposed date of such transfer, and Dealer shall provide
written notice to Counterparty reasonably promptly following such transfer. In
addition, if at any time (A) the Section 16 Percentage exceeds 7.5%, (B) the
Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Dealer may, without
Counterparty’s consent, transfer or assign all or any part of its rights or
obligations under the Transaction to any third party who is a dealer in
“notional principal contracts” within the meaning of Section 1.446-3(c)(4)(iii)
of the U.S. Treasury Regulations and in other derivatives, and with a rating for
its long term, unsecured and unsubordinated indebtedness equal to or better than
the lesser of (x) the credit rating of Dealer at the time of the transfer and
(y) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3
by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer.  If at any
time an Excess Ownership Position exists, Dealer

 

16

--------------------------------------------------------------------------------


 

may designate any Exchange Business Day as an Early Termination Date with
respect to all or a portion of the Transaction (the “Terminated Portion”) such
that following such termination no Excess Ownership Position exists; provided
that Dealer may only designate an Early Termination Date pursuant to this
Section 9(e)(i) if Dealer has used its good faith efforts to notify Counterparty
of such Excess Ownership Position, and Dealer is unable, acting in good faith
and after using its commercially reasonable efforts, to effect a transfer or
assignment of Options to a third party in accordance with this Section 9(e)(i)
on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable Dealer such that no Excess Ownership Position exists.  In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).  The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding.  The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, minus (B) 1% of the
number of Shares outstanding.

 

(iii)                               Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations; provided that Dealer shall be discharged of its
obligations to Counterparty only to the extent of any such performance.

 

(f)                                    Staggered Settlement.  If upon advice of
counsel with respect to applicable legal and regulatory requirements, including
any requirements relating to Dealer’s hedging activities hereunder, Dealer
reasonably determines that it would not be practicable or advisable to deliver,
or to acquire Shares to deliver, any or all of the Shares to be delivered by
Dealer on the Settlement Date for the Transaction, Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

 

17

--------------------------------------------------------------------------------


 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (the first of which will be
such Nominal Settlement Date and the last of which will be no later than the
twentieth (20th) Exchange Business Day following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date;

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date; and

 

(iii)          if the Net Share Settlement terms set forth above were to apply
on the Nominal Settlement Date, then the Net Share Settlement terms will apply
on each Staggered Settlement Date, except that the Net Shares will be allocated
among such Staggered Settlement Dates as specified by Dealer in the notice
referred to in clause (i) above.

 

(g)                                 Role of Agent.  Each party agrees and
acknowledges that (i) J.P. Morgan Securities LLC, an affiliate of JPMorgan
(“JPMS”), has acted solely as agent and not as principal with respect to the
Transaction and (ii) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of the Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under the
Transaction.

 

(h)                                 Additional Termination Events.
Notwithstanding anything to the contrary in this Confirmation:

 

(i)                                     If an event of default with respect to
Counterparty occurs under the terms of the Convertible Notes as set forth in
Section 5.1 of the Base Indenture or Section 6.01 of the Supplemental Indenture
and results in the Convertible Notes becoming due and payable pursuant to the
terms of the Indenture before they would otherwise have been due and payable,
then the occurrence of such event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

 

(ii)                                  The receipt by Dealer from Counterparty,
within the applicable time period set forth under “Notice of Exercise” above, of
any Notice of Exercise in respect of Options that relates to Convertible Notes
as to which additional Shares would be added to the Conversion Rate pursuant to
Section 9.15 of the Supplemental Indenture in connection with a “Fundamental
Change” (as defined in the Supplemental Indenture) shall constitute an
Additional Termination Event as provided in this Section 9(h)(ii).  Upon receipt
of any such Notice of Exercise, Dealer shall designate an Exchange Business Day
following such Additional Termination Event (which Exchange Business Day shall
be on or as promptly as reasonably practicable after the related settlement date
for such Convertible Notes) as an Early Termination Date with respect to the
portion of this Transaction corresponding to a number of Options (the
“Make-Whole Conversion Options”) equal to the lesser of (A) the number of such
Options specified in such Notice of Exercise and (B) the Number of Options as of
the date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Make-Whole Conversion
Options.  Any payment hereunder with respect to such termination (the
“Make-Whole Unwind Payment”) shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Make-Whole Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and (3)
the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable

 

18

--------------------------------------------------------------------------------


 

pursuant to Section 6 of the Agreement, the Calculation Agent shall not take
into account any adjustments to the Option Entitlement that result from
corresponding adjustments to the Conversion Rate pursuant to Section 9.15 of the
Supplemental Indenture) and shall take into account the time value of this
Transaction with respect to the Expiration Date; provided that the amount of
cash deliverable in respect of such early termination by Dealer to Counterparty
shall not be greater than the product of (x) the Applicable Percentage and
(y) the excess of (I) (1) the number of Make-Whole Conversion Options multiplied
by (2) the Conversion Rate (after taking into account any applicable adjustments
to the Conversion Rate pursuant to Section 9.15 of the Supplemental Indenture)
multiplied by (3) a price per Share determined by the Calculation Agent over
(II) the aggregate principal amount of such Convertible Notes, as determined by
the Calculation Agent in a commercially reasonable manner.  Counterparty may
irrevocably elect, if so designated in its Notice of Exercise to Dealer as set
forth above, to receive the Make-Whole Unwind Payment in Shares, in which case,
in lieu of making such Make-Whole Unwind Payment as set forth above, Dealer
shall deliver to Counterparty, within a commercially reasonable period of time
after such designation as determined by Dealer (taking into account existing
liquidity conditions and Dealer’s hedging and hedge unwind activity or
settlement activity in connection with such delivery) a number of Shares equal
to such Make-Whole Unwind Payment divided by a price per Share determined by the
Calculation Agent in good faith and in a commercially reasonable manner.

 

(i)                                     Amendments to Equity Definitions.

 

(i)                                     Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to Counterparty.”

 

(ii)                                  Section 12.9(b)(i) of the Equity
Definitions is hereby amended by (1) replacing “either party may elect” with
“Dealer may elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section.

 

(j)                                     No Setoff. Neither party shall have the
right to set off any obligation that it may have to the other party under the
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.

 

(k)                                  Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If in respect of the
Transaction, an amount is payable by Dealer to Counterparty (i) pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions or (ii) pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Obligation”),
Counterparty may request Dealer to satisfy the Payment Obligation by the Share
Termination Alternative (as defined below) (except that Counterparty shall not
have the right to make such an election in the event of (I) a
Nationalization, Insolvency, Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
(II) a Merger Event or Tender Offer that is within Counterparty’s control, or
(III) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, the Tender Offer Date, the
Announcement Date (in the case of Nationalization, Insolvency or Delisting), the
Early Termination Date or date of cancellation, as applicable; provided that if
Counterparty does not

 

19

--------------------------------------------------------------------------------


 

validly request Dealer to satisfy the Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s election to the contrary.

 

Share Termination Alternative:

 

If the Share Termination Alternative is applicable in respect of any Payment
Obligation, Dealer shall deliver to Counterparty the Share Termination Delivery
Property on, or within a commercially reasonable period of time after, the date
when the Payment Obligation would otherwise be due pursuant to Section 12.7 or
12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation in the manner reasonably requested by Counterparty free of
payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

 

 

Share Termination Delivery Unit:

 

One Share or, if a Merger Event has occurred and a corresponding adjustment to
the Transaction has been made, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, as determined by the Calculation Agent.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to

 

20

--------------------------------------------------------------------------------


 

 

 

“Share Termination Delivery Units”. “Share Termination Settled” in relation to
the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

 

(l)                                     Waiver of Jury Trial.  Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of either party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into the Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.

 

(m)                               Registration.  Counterparty hereby agrees that
if, in the good faith reasonable judgment of Dealer, based on the advice of
legal counsel, the Shares (“Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
customary form and in substance reasonably satisfactory to Dealer, substantially
in the form of an underwriting agreement for a registered secondary offering of
equity securities of companies comparable in size, maturity and line of
business; provided, however, that if Dealer, in its sole reasonable discretion,
is not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty, (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of companies comparable in
size, maturity and line of business (in which case, the Calculation Agent shall
make any reasonable adjustments in good faith to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.

 

(n)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(o)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer determines, in
its commercially reasonable judgment, that such action is reasonably necessary
or appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that in no event shall Dealer have the
right to extend the Settlement Averaging Period more than 20 Valid Days.

 

(p)                                 Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Counterparty with respect to the Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and

 

21

--------------------------------------------------------------------------------


 

agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.

 

(q)                                 Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(r)                                    Notice of Certain Other Events.
Counterparty covenants and agrees that:

 

(i)                                     promptly following the public
announcement of the results of any election by the holders of Shares with
respect to the consideration due upon consummation of any consolidation, merger
and binding share exchange to which Counterparty is a party, or any sale of all
or substantially all of Counterparty’s assets, in each case pursuant to which
the Shares will be converted into cash, securities or other property,
Counterparty shall give Dealer written notice of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated; and

 

(ii)                                  promptly following any adjustment to the
Convertible Notes in connection with any Potential Adjustment Event, Merger
Event or Tender Offer, Counterparty shall give Dealer written notice of the
details of such adjustment.

 

(s)                                  Wall Street Transparency and Accountability
Act.  In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), the parties hereby agree that neither the
enactment of WSTAA or any regulation under the WSTAA, nor any requirement under
WSTAA or an amendment made by WSTAA, shall limit or otherwise impair either
party’s otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, an Excess
Ownership Position, or Illegality (as defined in the Agreement)).

 

(t)                                    Early Unwind. In the event the sale of
the “Firm Notes” (as defined in the Underwriting Agreement) is not consummated
with the Underwriter for any reason by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price.  Each of
Dealer and Counterparty represent and acknowledge to the other that, subject to
the proviso included in this Section 9(t), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

22

--------------------------------------------------------------------------------


 

(u)                                 Payment by Counterparty. In the event that
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

23

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation to EDG Confirmation Group,
J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

 

Yours faithfully,

 

 

 

 

 

 

J.P. MORGAN SECURITIES LLC,
as agent for JPMorgan Chase Bank, National Association

 

 

 

 

 

By:

/s/ Jason M. Wood

 

 

Name: Jason M. Wood

 

 

Title: Managing Director

 

 

Accepted and confirmed as of the Trade Date:

 

HAWAIIAN HOLDINGS, INC.

 

 

By:

/s/ Peter Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------